Citation Nr: 1709970	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-04 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's lymphoma (claimed as mycosis fungoides), to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to a rating in excess of 20 percent prior to October 20, 2015, and in excess of 40 percent thereafter for venous insufficiency of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a rating in excess of 20 percent for venous insufficiency of the right leg, and a February 2014 rating decision issued by the RO in Louisville, Kentucky, which denied service connection for Non-Hodgkin's lymphoma (claimed as mycosis fungoides).  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Cleveland, Ohio.

In October 2015, the Agency of Original Jurisdiction (AOJ) assigned a 40 percent for venous insufficiency of the right leg, effective October 20, 2015.  However, as a higher rating is available for such disability, and he is presumed to seek the maximum available benefit for a disability, the claim for an increased rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such has been characterized as shown on the title page of this decision to reflect that a staged rating is in place.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the Cleveland RO.  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence and waived AOJ consideration of such, as well as the evidence received since the issuance of the August 2014 statement of the regarding the claim for service connection for Non-Hodgkin's lymphoma.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

Furthermore, later in November 2015, the Veteran submitted additional evidence relevant to his claim for service connection for Non-Hodgkin's lymphoma.  While he did not explicitly waive AOJ consideration of such evidence, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal for such issue was received in October 2014 and, thus a waiver was not necessary.  Therefore, the Board may properly consider such evidence.

The Board further notes that a final April 2009 rating decision denied service connection for T cell lymphoma, Sézary Syndrome (claimed as skin cancer), which involves the same factual basis as the Veteran's current claim for service connection for Non-Hodgkin's lymphoma and, under normal circumstances, new and material evidence would be necessary to reopen such previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), "the factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

However, VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  

Establishment of presumptive service connection for Non-Hodgkin's lymphoma based on exposure to contaminated water at Camp Lejeune is a liberalizing act as the United States Court of Appeals for Veterans Claims (Court) has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Therefore, the Veteran's claim will be considered on a de novo basis.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for venous insufficiency of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was stationed at United States Marine Corps Base Camp Lejeune from October 1978 to at least September 1979, and is therefore presumed to have been exposed to contaminants in the water supply at such base.

2. The Veteran has a current diagnosis of Non-Hodgkin's lymphoma, which has been active during the pendency of the claim.



CONCLUSIONS OF LAW

The criteria for service connection for Non-Hodgkin's lymphoma have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. 
§§ 3.307, 3.309)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for Non-Hodgkin's lymphoma, claimed as mycosis fungoides, which he has alleged is due to exposure to contaminated water at Camp Lejeune.

As the Board's decision to grant service connection for Non-Hodgkin's lymphoma herein constitutes a complete grant of the benefits sought on appeal as to the service connection issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that the Veteran had submitted a November 2015 letter from his private physician who opined "that there was a possible connection between the contaminants that [the Veteran] was exposed to at Camp Lejeune" and his Non-Hodgkin's lymphoma.  However, as such opinion is couched in speculative terms, it is insufficient to award service connection on a direct basis.

However, the Board finds that presumptive service connection for Non-Hodgkin's lymphoma based on exposure to contaminated water at Camp Lejeune is warranted.  In this regard, the Veteran's service personnel records show that he was stationed at Camp Lejeune during the applicable time period.  For example, a chronological record demonstrates service as a cook at Camp Lejeune from October 1978 to at least September 1979.  

Furthermore, the medical evidence of record demonstrates a diagnosis of mycosis fungoides/cutaneous T-cell lymphoma, which is a form of Non-Hodgkin's lymphoma.  For example, in a November 2015 private treatment record, the Veteran's treating physician noted a diagnosis of stage IV A mycosis fungoides/cutaneous T-cell lymphoma (Non-Hodgkin's lymphoma) since 1999, which transformed to peripheral T-cell lymphoma (also Non-Hodgkin's lymphoma) in early 2013.  The physician also noted that he underwent four cycles of chemotherapy in 2013.  As the Veteran's Non-Hodgkin's lymphoma has been active and he has undergone treatment during the pendency of the claim, it has been manifested to a compensable degree.  38 C.F.R. § 4. 118, Diagnostic Code 7715.

Consequently, as the Veteran was stationed at Camp Lejeune during the requisite time period, and is therefore presumed to have been exposed to contaminants in the water supply, and has a current diagnosis of Non-Hodgkin's lymphoma manifested to a compensable degree, presumptive service connection for such disease is warranted.


ORDER

Service connection for Non-Hodgkin's lymphoma is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary to obtain outstanding VA treatment records.  During the November 2015 hearing, the Veteran indicated that he received ongoing VA treatment for his service-connected venous insufficiency of the right leg.  While VA treatment records dated from August 2008 to August 2010, and from February 2014 to October 2015, are associated with the record, there are no treatment records dated from August 2010 to February 2014, a three and a half year period.  To ensure a complete record, on remand, all VA treatment records pertinent to his service-connected venous insufficiency of the right leg dated from August 2010 to February 2014 and from October 2015 to the present should be obtained for consideration in the Veteran's claim.

Additionally, it appears that there may be outstanding private treatment records relevant to the Veteran's claim.  In this regard, during the November 2015 hearing, he indicated that he was receiving treatment from University Hospital for his venous insufficiency of the right leg.  However, the most recent private treatment record pertaining to such disability is dated in August 2008. As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Finally, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  In this regard, during his November 2015 hearing, he indicated that he received SSA disability benefits, in part, due to his service-connected venous insufficiency of the right leg.  Therefore, as such records may be relevant to his increased rating claim, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records relevant to the Veteran's venous insufficiency of the right leg dated from August 2010 to February 2014 and from October 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his venous insufficiency of the right leg is dated, to specifically include records from University Hospital.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


